Title: To Thomas Jefferson from J. Phillipe Reibelt, 28 December 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 28 Dec. 1805.
                  
                  Je dresserois la liste de Livres, dont parle Votre Lettre du 21 et Vous l’enverrois avant le depart d’un batiment de Mr. G. p. Bord. çe qui ne sera pas de si tot, puisque probablement il n’en expediera plus pour ce port avant le printems prochain.
                  Je suis fachè, d’etre obligè, de Vous rappeller une Assignation sur les 41½ Gourdes—par le Motif, que je veux partir d’ici dans 7 a 8 jours, en me portant d’abord directement sur Winchester, Staunton &c et que je desire, de terminer auparavant toutes les petites affaires personnelles, dans les quelles je suis engagè.
                  Je prendrais la Liberte de Vous faire rapport sur le succes de mes recherches pour un hermitage philosophique — C’est la plus douçe Consolation pour Moi dans tout çe, que je suis destinè a souffrir, jusqu’a ce cotè ci, a Cause de mes principes—de croire, que—d’apres que Vous me connaissez—mon sort ne Vous soit pas indifferent, que Vous y preniez même de l’interet.
                  Je Vous prie, de vouloir bien me continuer la bienveillance, dont Vous m’avez daignè jusqu’ici, et Agreer l’Offre Sincère de la plus profonde Veneration.
                  
                     Reibelt.
                  
               